Title: From John Adams to Thomas Digges, 28 October 1780
From: Adams, John,San, Fernando Raymond
To: Digges, Thomas,Church, William Singleton


     
      Sir
      
       28 October 1780
      
     
     Give me Leave to trouble you, to Send me two Newspapers, the General Advertiser and the Morning Post, Let them be sent constantly by the Post, to the Address of Mynheer Henry Schorn, Amsterdam. I have an opportunity already of Seeing Some other Papers.
     Let me beg the favour of your sending me also, General Burgoines and General Hows Narrative. When your Funds are near exhausted let me know.
     It would be but Affectation in me to offer Money to Mr. Laurens, who cannot be at a Loss, if he could be, he, or you for him may command me. Where are Manly and Cunningham? If you can assist them command me.
     
      F.R.S.
     
    